Filed 9/1/22 David S. Karton v. Musick, Peeler, Garrett CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

 DAVID S. KARTON, A LAW                                             B322250
 CORPORATION,
                                                                    (Los Angeles County
           Plaintiff and Appellant,                                 Super. Ct. No. BC206243)
           v.

 MUSICK, PEELER, GARRETT
 LLP,

           Defendant and Respondent;

 DAVID S. KARTON,

           Third Party Claimant and
           Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County, Edward B. Moreton, Jr., Judge. Affirmed.
     Benedon & Serlin, Gerald M. Serlin and Melinda W.
Ebelhar for Plaintiff and Appellant David S. Karton, a Law
Corporation and Third Party Claimant and Appellant David S.
Karton.
     Musick Peeler & Garrett, Cheryl A. Orr; Joshua P.
Friedman and Associates, and Joshua P. Friedman for
Defendant and Respondent Musick, Peeler & Garrett LLP.

                  ___________________________

      In 2015 and 2017, William Russell Dougherty obtained
judgments against David S. Karton, A Law Corporation
(the Law Corporation). In July 2019, Dougherty assigned the
judgments to Musick Peeler & Garrett LLC (Musick Peeler).
      In August 2019, Musick Peeler obtained a writ of execution
against bank accounts in the Law Corporation’s name. David
S. Karton (the Individual), in his individual capacity and as
president of the Law Corporation, filed third party claims as to
two of the levied bank accounts.1 The court denied both claims,
and the Individual, as “President of [the Law Corporation],”
appealed.2 For the reasons given below, we affirm the order
denying the claims.


      1 In prior appeals between the Law Corporation and
Dougherty, we used the single word, Karton, to refer to the Law
Corporation. (See David S. Karton, A Law Corp. v. Dougherty
(2009) 171 Cal.App.4th 133, 135 (Karton I), David S. Karton,
A Law Corp. v. Dougherty (2014) 231 Cal.App.4th 600, 603
(Karton II). In this case, we use the phrase, “the Law
Corporation,” to avoid confusing it with the Individual, with
whom it shares the Karton name.
      2 In addition to responding to the appeal on the merits,
Musick Peeler filed a motion for sanctions against the Individual,
the Law Corporation, and the law firm representing them on
appeal on the ground that the appeal is frivolous. We deny the
motion.




                                   2
   FACTUAL SUMMARY AND PROCEDURAL HISTORY
        Musick Peeler is the assignee of two judgments against
the Law Corporation with a cumulative principal amount of
$688,538.10. In August 2019, Musick Peeler obtained a writ
of execution of the judgments and instructed the Los Angeles
County Sheriff ’s Department to levy the accounts held in the
name of the Law Corporation located at City National Bank
(the bank). Musick Peeler’s counsel instructed the sheriff ’s
department to levy on all accounts at a certain branch of the
bank held in the name of “David S. Karton, a Law Corporation.”
        On October 30, 2019, the sheriff ’s department levied upon
three accounts held at the bank. This appeal concerns two of
these accounts, one with a number ending in 9403 (the 9403
account) and the other with a number ending in 5249 (the 5249
account). The amounts in these accounts are $146,306.49 and
$102,025.60, respectively.
        The bank informed the Law Corporation of the levies by
letter dated October 30, 2019.
        The Individual filed with the sheriff ’s department two third
party claims concerning the levies. One—the 9403 claim—states
it is filed by the Individual “solely as an individual, and not as
an officer, shareholder or employee of [the Law Corporation].”
This claim addressed the funds in the 9403 account, which the
Individual described as a “retirement account,” a “retirement
plan,” and “a profit sharing plan.” (Capitalization omitted.)
According to the Individual, “the funds in this account belong to
the third party claimant and other third parties” and “are not the
property of the Law Corporation.” The claim did not provide an
estimate of the value of the Individual’s claim and did not include




                                     3
or attach any documents evidencing the Individual’s or any third
party’s interest in the account.
       The Individual filed the second third party claim—the 5249
claim—“as President of David S. Karton, A Law Corporation
(‘the Law Corporation’), . . . on behalf of all clients of the Law
Corporation whose funds are held in account [5249].” The 5249
claim is supported by the Individual’s declaration stating that
the 5249 account is a client trust account titled, “Law Offices
of David S. Karton Client’s Trust Account,” and that the funds
in the account “are not property of the Law Corporation.”
The Individual stated that the value of the client trust account
cannot be disclosed because the amount “is privileged under
the attorney-client privilege.” The Individual further stated
that “[c]opies of all writings upon which this claim is based are
attached hereto.” Attached to the claim form are documents
reflecting the assignment of the underlying judgments to Musick
Peeler. No other documents are attached.3
       On November 22, 2019, Musick Peeler filed a notice
of hearing to determine the validity of the third party claims.
Counsel for Musick Peeler subsequently filed a declaration,
described as a “supplemental opposition” to the third party
claims. Counsel notes that the claims failed to include any
bank statements regarding the accounts or evidence of “tracing,”
which the claimant “easily could have produced,” or other
evidence whatsoever.
       The Individual, as “an individual,” filed a
“Response/Rebuttal” regarding the 9403 account. The

      3 Although the Individual also claimed a “superior right” to
funds in a third account that was a subject of the levies, he does
not pursue this claim on appeal.




                                   4
Individual, “as President” of the Law Corporation, filed
a “Response/Rebuttal” regarding the 5249 account and a
“Response/Rebuttal” to Musick Peeler’s supplemental opposition.
These documents refer to the 5249 claim as being made “by the
Law Corporation.” In none of these filings did the claimants
offer any documentary evidence to support the claims.
       On January 24, 2020, the court held a hearing on the
third party claims. The Individual stated that he was appearing
for himself in propria persona and as counsel for the Law
Corporation. He argued that he filed one of the claims and the
Law Corporation filed the other.
       At the outset of the hearing, the court indicated that
it would deny the third party claims because “the claimants
haven’t met their burden of proof.” The Individual argued
that “the testimony of one witness is permissible” to support
the claims. The court explained that, although such testimony
is “permissible,” the court could “also take into account the
absence of . . . evidence that would have been available to the
claimant, . . . such as bank statements and tracing,” which had
not been submitted. The Individual’s declaration testimony,
the court added, is “less credible when it could readily have been
supported by . . . documentary evidence” that the claimants failed
to present. The Individual then requested a continuance to allow
him to submit bank statements as evidence to support the claims,
which the court denied.
       On January 24, 2020, the court issued its order denying
the third party claims because “[t]he third party claimant
has not met his burden of proof.” The order states that “David S.
Karton’s third party claim of ownership is denied” because
“[t]here is no showing made that the funds located in [the bank]




                                   5
is separate property belonging to [the] third party claimant.”
(Boldface and capitalization omitted.) The order further states
that the bank “and/or levying officer is hereby authorized to
and shall immediately promptly disburse all such funds to
judgment creditor.” 4 (Capitalization omitted.)
      On May 21, 2020, a notice of appeal from the order denying
the third party claims was filed by “Third Party Claimant, David
S. Karton, President of David S. Karton, A Law Corporation.”
The notice of appeal is signed by “David S. Karton, President
of Plaintiff David S. Karton, A Law Corporation.” (Full
capitalization omitted.) No other notice of appeal was filed
concerning the third party claims.

                         DISCUSSION
      A.    Appellants’ Requests for Judicial Notice and
            Motion to Take Evidence on Appeal and for
            Findings of Fact
       Appellants request that we take judicial notice of:
(1) an order issued in the superior court denying Musick Peeler’s
motion to amend one of the Musick Peeler judgments to include
the Individual as a judgment debtor on alter ego grounds,
(2) a document described as “Short Form Annual Return/Report
of Small Employee Benefit Plan” for “David S. Karton, A Law
Corporation Retirement Plan,” dated Mar. 15, 2021, (3) a
document titled, “Standard Prototype Adoption Agreement for


      4Although the court’s minute order and its formal written
order denying the claims refer to the singular, “third party
claimant” and “Third Party Claim of Ownership,” there is no
dispute that the court’s order applies to both the 9403 claim and
the 5249 claim.




                                   6
the DATAIR Profit Sharing Plan,” dated July 4, 2015 (full
capitalization omitted), (4) a bank statement regarding the 5249
account for the period ending October 31, 2019, and (5) a bank
statement regarding the 9403 account for the period ending
November 8, 2019.
      Appellants also filed a motion to have this court take
additional evidence on appeal and make factual findings under
Code of Civil Procedure section 909.5 In particular, appellants
requested that we make the following findings of fact: (1) The
funds levied in account 5249 “were not and are not owned by the
Law Corporation. The funds are trust funds which belong to the
beneficiaries of the account, who are the Law Corporation’s
clients”; and (2) The funds levied in account 9403 “were not and
are not owned by the Law Corporation. The funds are trust
funds which belong to the beneficiaries of the account, who are
some of the Law Corporation’s current and former employees.”
      We grant the request for judicial notice of the order
denying Musick Peeler’s motion to amend the judgment. (Evid.
Code, §§ 452, subd. (d), 459, subd. (a).) We deny the requests
to take judicial notice of the remaining documents and deny the
motion to take additional evidence on appeal and make factual
findings. As our Supreme Court has explained, “Reviewing
courts generally do not take judicial notice of evidence not
presented to the trial court.” (Vons Companies, Inc. v. Seabest
Foods, Inc. (1996) 14 Cal.4th 434, 444, fn. 3.) Appellants provide
no reason for failing to present to the trial court the requested
items in this case and do not refer us to any exceptional


      5Subsequent unspecified statutory references are to the
Code of Civil Procedure.




                                   7
circumstances that would justify departing from this rule. (See
ibid.; Brosterhous v. State Bar (1995) 12 Cal.4th 315, 325.)
       We deny the request to take additional evidence under
section 909. The authority granted by that section “should be
exercised sparingly” and only when “exceptional circumstances”
are present. (In re Zeth S. (2003) 31 Cal.4th 396, 405.) The
appellants have failed to establish such exceptional
circumstances.

      B.    Identifying the Appellant and the Subjects
            of Our Review
       A threshold issue concerning the appeal is the
identification of the appellant or appellants. According to
Musick Peeler, the notice of appeal was filed by the Law
Corporation, and the Individual did not appeal. Therefore,
Musick Peeler argues, we should not consider the Individual’s
arguments on appeal with respect to the 9403 claim, which was
filed by the Individual “solely as an individual, and not as an
officer, shareholder or employee of [the Law Corporation].” The
Individual and the Law Corporation disagree and contend that
the notice of appeal should be liberally construed to include each
of them as appellants. We agree.
       Notices of appeal “are to be liberally construed.” (K.J. v.
Los Angeles Unified School Dist. (2020) 8 Cal.5th 875, 888 (K.J.);
see Cal. Rules of Court, rule 8.100(a)(2).) This rule of liberal
construction “is intended to ‘implement the strong public policy
favoring the hearing of appeals on the merits’ ” (K.J., supra, at
p. 882) and “compels a reviewing court to evaluate whether the
notice, despite any technical defect, nonetheless served its basic
function—to provide notice of who is seeking review of what order
or judgment—so as to properly invoke appellate jurisdiction.”




                                   8
(Id. at p. 883.) The rule “applies to defects in the designations
of the parties, including errors involving the omission of an
intended appellant” (id. at p. 888) if the “respondent was not
misled or prejudiced by the omission” (id. at p. 885).
       According to the notice of appeal from the order
denying the third party claims, the appellant is “Third Party
Claimant, David S. Karton, President of David S. Karton, A
Law Corporation.” (Full capitalization omitted.) The
notice appears to identify only a single appellant; namely, the
Individual, “David S. Karton.” Because the notice indicates
the appellant is an individual—albeit an individual who is the
president of the Law Corporation—we will construe the notice of
appeal as being filed by the Individual. Although the appositive,
“President of David S. Karton, A Law Corporation,” is different
from the appositive the Individual used in his 9403 claim (filed
by the Individual “solely as an individual, and not as an officer,
shareholder or employee of [the Law Corporation]”), in light of
the rule of liberal construction, we do not construe the difference
as a basis for denying the Individual from challenging the denial
of his 9403 claim.
       We also construe the notice of appeal as being filed by the
Law Corporation with respect to the 5249 claim. Although the
notice appears to identify a single appellant—the Individual—the
notice proceeds to describe the appellant as president of the Law
Corporation. That phrase corresponds to the identical phrase
used by the claimant in the 5249 claim and reasonably implies
that the denial of that claim is a subject of the appeal.
       Arguably, the description of the appellant—David
S. Karton, President of David S. Karton, A Law Corporation”—
does not identify the Law Corporation at all, but rather only




                                    9
the Individual, who happens to be the president of the Law
Corporation. Both sides agree, however, that this language
in the 5249 claim and the notice of appeal refer to the Law
Corporation. This interpretation is supported by statements in
the “Response/Rebuttal” documents filed in support of the 5249
claim that that claim is being asserted by the Law Corporation
and the Individual’s representation at the hearing that the 5249
claim “was filed by David S. Karton[,] A Law Corporation.” The
phrase “David S. Karton, as President of David S. Karton, A Law
Corporation” may also be explained as an awkward effort to abide
by the general rule that corporations can act only through their
directors, officers, and agents. (1 Fletcher, Cyclopedia of the
Law of Corporations (2021) § 30.) Moreover, Musick Peeler does
not assert that it would be prejudiced by construing the notice
of appeal and the underlying 5249 claim as being filed by the
Law Corporation. Therefore, in light of the “ ‘strong public policy
favoring the hearing of appeals on the merits’ ” and the absence
of prejudice to Musick Peeler, we construe the notice of appeal
as being filed by the Law Corporation with respect to the 5249
claim, as well as being filed by the Individual with respect to the
9403 claim. (See K.J., supra, 8 Cal.5th at p. 882.)

      C.    Third Party Claim Procedures
       When personal property has been levied under a writ of
execution, a “third person claiming ownership” (§ 720.110) of the
property may make a claim for the property under division 4 of
the Enforcement of Judgments Law. (§ 720.010 et seq.) The
claim shall be executed under oath and include: (1) the name
of the third person, (2) a description of the property in which
an interest is claimed, (3) a description of the interest, including
a statement of facts upon which the claim is based, and




                                    10
(4) an estimate of the market value of the interest. (§ 720.130,
subd. (a).) The claimant must also attach to the claim a “copy
of any writing upon which the claim is based.” (§ 720.130,
subd. (b).) Within 15 days after a third party claim is filed,
the judgment creditor may petition the court for a hearing to
determine the validity of the third party claim and the proper
disposition of the subject property. (§ 720.310, subd. (a).)
       Hearings on third party claims are “summary proceedings”
(Cassel v. Kolb (1999) 72 Cal.App.4th 568, 579 (Cassel)) that
“provide a quick and effective way to determine such claims.”
(Ahart, Cal. Practice Guide: Enforcing Judgments & Debts (The
Rutter Group 2022) ¶ 6:1601.) The third party claim “constitutes
the pleading of the third person.” (§ 720.350, subd. (a)(1).) The
judgment creditor need not file any pleading to oppose the
claim as the third party’s claim is “deemed controverted by the
creditor.” (§ 720.350, subd. (b); see Ahart, Cal. Practice Guide:
Enforcing Judgments & Debts, supra, ¶ 6:1685.)
       The claimant has the burden of proof to establish the
validity of the claim (§ 720.360) and “is required to introduce
evidence that [the claimant] owns the . . . property” that is
the subject of the claim. (Whitehouse v. Six Corp. (1995) 40
Cal.App.4th 527, 535.) The court has discretion to “exclude
from evidence any writing a copy of which was not attached
to the third-party claim.” (§ 720.130, subd. (b).)
       At a hearing on the validity of the third party claims, the
court determines the credibility of the witnesses and the weight
to be given to the evidence presented (Lawler v. Solus (1951) 101
Cal.App.2d 816, 818), and is not required to accept the testimony
of the claimant, even if uncontradicted (Maguire v. Corbett (1953)
119 Cal.App.2d 244, 250). The court shall determine the validity




                                   11
of the third party claim “[a]t the conclusion of the hearing.”
(§ 720.390.)

      D.    Standards of Review
       When, as here, the trial court finds that the party with
the burden of proof failed to carry that burden, “the question
for a reviewing court becomes whether the evidence compels a
finding in favor of the appellant as a matter of law. [Citations.]
Specifically, the question becomes whether the appellant’s
evidence was (1) ‘uncontradicted and unimpeached’ and (2) ‘of
such a character and weight as to leave no room for a judicial
determination that it was insufficient to support a finding.’ ”
(In re I.W. (2009) 180 Cal.App.4th 1517, 1528; accord, Fabian v.
Renovate America, Inc. (2019) 42 Cal.App.5th 1062, 1067; Juen v.
Alain Pinel Realtors, Inc. (2019) 32 Cal.App.5th 972, 978–979;
Dreyer’s Grand Ice Cream, Inc. v. County of Kern (2013) 218
Cal.App.4th 828, 838.) We review a ruling denying a continuance
for abuse of discretion. (People v. Beames (2007) 40 Cal.4th 907,
920−921.)

      E.    The 9403 Account
       There are numerous defects in the Individual’s claim
concerning the 9403 account. In support of his claim to that
account, the Individual stated in his declaration that the account
is a “retirement account,” a “retirement plan,” and “a profit
sharing plan” (capitalization omitted), and that the funds in
that account belong to the “third party claimant and other third
parties.” The “other third parties” are not identified, and an
estimate of the value of the Individual’s alleged interest is not
stated, as the statutes governing third party claims require.
(§ 720.130, subd. (a)(1) & (4).) In addition, although the




                                    12
Individual asserts that the retirement plan is a qualified
retirement plan for purposes of the Employee Retirement Income
Security Act (ERISA) (29 U.S.C. § 1001 et seq.), which requires
that such plans be “established and maintained pursuant to a
written instrument” (29 U.S.C. § 1102(a)(1)), he attached no
writings to support his claim despite the statutory requirement
that he do so. (See § 720.130, subd. (b) [claimant must attach to
the claim a “copy of any writing upon which the claim is based”].)
       Aside from the foregoing defects in the Individual’s claim,
which are sufficient by themselves to justify the court’s finding
that he failed to satisfy his burden of proof, there is another
fundamental problem with the claim. Under ERISA, the
assets of a retirement plan shall ordinarily “be held in trust
by one or more trustees,” who “shall have exclusive authority
and discretion to manage and control the assets of the plan.”
(29 U.S.C. § 1103(a); see Barboza v. California Assn. of
Professional Firefighters (9th Cir. 2015) 799 F.3d 1257, 1265
[a trustee under ERISA is “a person (legal or natural) [who]
must hold legal title to the assets of an employee benefit plan
with the intent to deal with these assets solely for the benefit
of the members of that plan”]; Hannon Engineering, Inc. v. Reim
(1981) 126 Cal.App.3d 415, 425 [“[p]ension plans create a trust
relationship between pensioner-beneficiaries and the trustees of
pension funds who administer retirement benefits”].)6 ERISA
plan trustees must “be either named in the trust instrument or in
the plan instrument . . . or appointed by a person who is a named
fiduciary.” (29 U.S.C. § 1103(a).)

      6Although there are exceptions to this requirement
(29 U.S.C. § 1103(a) & (b)), the Individual does not assert that
any exception applies.




                                   13
       California’s third party claim procedure is available to
persons “claiming ownership or the right to possession” of levied
assets. (§ 720.110.) Because the assets of a retirement plan are
held and controlled by a trustee, any claim challenging a levy
on the plan’s assets must be brought by the plan’s trustee in that
capacity. (Cf. Saks v. Damon Raike & Co. (1992) 7 Cal.App.4th
419, 427; Botsford v. Haskins & Sells (1978) 81 Cal.App.3d
780, 784; Powers v. Ashton (1975) 45 Cal.App.3d 783, 787−788.)
The beneficiaries of a trust—in this case, the employees of
the Law Corporation for whom the alleged retirement plan is
established—lack standing to assert a claim concerning trust
assets. (Cf. Estate of Bowles (2008) 169 Cal.App.4th 684, 691
[“a trust beneficiary cannot sue in the name of the trust”]; City of
Atascadero v. Merrill Lynch, Pierce, Fenner & Smith, Inc. (1998)
68 Cal.App.4th 445, 462 [“generally a trust beneficiary is not the
real party in interest and therefore may not sue in the name of
or for the benefit of the trust”]; see generally Weil & Brown, Cal.
Practice Guide: Civil Procedure Before Trial (The Rutter Group
2022) ¶ 2:6.5.)
       Here, the Individual offered no evidence in the trial court
proceeding that he is a trustee of the alleged retirement funds
held in the 9403 account. Therefore, even if we credit the
Individual’s declaration testimony that the 9403 account is
a retirement plan account, he failed to show that he “own[s]”
or has the “right to possession” of the funds in that account.
(§ 720.110.)
       For all of the foregoing reasons, the Individual has failed to
satisfy his burden on appeal of demonstrating that the evidence
compels a finding that he is entitled as a matter of law to the




                                    14
relief he sought. (See In re I.W., supra, 180 Cal.App.4th at
p. 1528.)

      F.    The 5249 Account
       The Law Corporation has failed to satisfy its burden of
establishing its right to relief as to the 5249 claim. Initially, we
note that although the Law Corporation argues on appeal that it
is the trustee of the 5249 account, and thus “had both the power
and the fiduciary obligation to present a third-party claim to
protect its clients’ funds” in the account, it did not identify itself
as such in its claim. Nor did the Law Corporation claim to be
the trustee of the account in its “Response/Rebuttal” filings with
the court. Indeed, in the declaration supporting the 5249 claim,
the Individual provides no indication of the Law Corporation’s
legal relationship to the funds in the account except to note
that the funds “are not [the] property of the Law Corporation.”
(Italics added.) The failure to assert in the trial court that the
Law Corporation is the trustee of the 5249 account forfeits the
argument on appeal. (See Los Angeles Police Protective League v.
City of Los Angeles (2022) 78 Cal.App.5th 1081, 1100−1101.)
       Even if the argument had been asserted below, there was
no evidence presented to the trial court that the Law Corporation
is the trustee of the 5249 account. And although the Individual,
while acting as the Law Corporation’s counsel during the hearing
on the claim, had ample opportunity to assert or make an offer of
proof that he or the Law Corporation was the trustee of the 5249
account, he failed to do so.
       The Law Corporation points to the Individual’s statements
that the 5249 account is titled, “ ‘Law Offices of David S. Karton
Client’s Trust Account,’ ” and that “the funds in [the 5249
account] are not property of the Law Corporation.” Even if we




                                     15
assume that the account’s title is as the Individual represents it
to be and we infer from the title that the account is the Law
Corporation’s client trust account, these facts do not prove that
the Law Corporation is the trustee of that account. Nothing in
the statutes and related rules of professional conduct governing
client trust accounts require that a law corporation be the trustee
of such accounts. (See Bus. & Prof. Code, §§ 6211, 6212; Rules
Prof. Conduct of State Bar, rule 1.15.) The Individual’s further
statement that the funds in the 5249 account are not the property
of the Law Corporation does not prove that the Law Corporation
is the trustee of that account.
       Further, although lawyers and law firms are required
to maintain “complete records” concerning client trust accounts
(Rules Prof. Conduct of State Bar, rule 1.15(d)(3) & Stds. (eff.
Nov. 18, 2018)) and the third party claim procedures require the
claimant attach to the claim a “copy of any writing upon which
the claim is based” (§ 720.130, subd. (b)), the claimant did not
attach any records to establish that the 5249 account is a client
trust account or that the Law Corporation is the trustee of the
account. Because the Law Corporation is required to maintain
extensive records concerning its client trust account, it
presumably could have produced such records to support its
claim. The Law Corporation, however, failed to do so. The trial
court could, as it did, reasonably rely on the evidentiary rule that,
“[i]f weaker and less satisfactory evidence is offered when it
was within the power of the party to produce stronger and more
satisfactory evidence, the evidence offered should be viewed with
distrust.” (Evid. Code, § 412.) Even if the evidence offered in
support of the claim arguably suggests that the Law Corporation
is the trustee of the 5249 account, it is patently weaker and less




                                    16
satisfactory than what could have been shown by the records
of the account.
       The Law Corporation argues that the testimony of
one knowledgeable witness—in this case, the Individual—is
superior to any documentary evidence it could have produced
and constitutes substantial evidence of the facts to which the
Individual testified. For this point, the Law Corporation relies
on Bank of Costa Mesa v. Losack (1977) 74 Cal.App.3d 287
(Bank of Costa Mesa). In that case, a bank sued a depositor for
damages caused by the depositor’s dishonoring of certain checks
he had deposited with the bank. The bank did not introduce
documentary evidence of the transactions at trial, relying instead
on the testimony of the bank’s president. (Id. at p. 290.) After a
bench trial, the court found in favor of the bank.
       The issue on appeal in Bank of Costa Mesa was “whether
there is substantial evidence in favor of the judgment.” (Bank
of Costa Mesa, supra 74 Cal.App.3d at p. 291.) Based on the
principle that “the direct evidence of one witness who is entitled
to full credit is sufficient for proof of any fact,” the court held
that the testimony of the bank president was sufficient to support
the judgment. (Ibid., citing Evid. Code, § 411.) The court further
stated that “books of account are only secondary evidence and
secondary proof of the items therein. Oral testimony of persons
having personal knowledge of transactions involved in items
of accounts is best evidence of such items, if they do not
result from written contract, and is primary evidence thereof,
notwithstanding existence of books of account showing them.”
(Ibid.)
       Bank of Costa Mesa does not help the Law Corporation.
The court’s holding that the bank president’s testimony was




                                   17
sufficient to support the judgment in favor of the bank does not
mean that the testimony of the bank president would have
compelled reversal if the judgment had been for the defendant.
Nor does that case alter the well-settled rule that, “[p]rovided
the trier of the facts does not act arbitrarily, he [or she] may
reject in toto the testimony of a witness, even though the witness
is uncontradicted.” (Hicks v. Reis (1943) 21 Cal.2d 654, 659–660,
italics omitted; accord, Foreman & Clark Corp. v. Fallon (1971)
3 Cal.3d 875, 890; G & W Warren’s, Inc. v. Dabney (2017) 11
Cal.App.5th 565, 581.) Here, given that the Law Corporation
(and the Individual acting as the Law Corporation’s counsel)
failed to offer any evidence as to the identity of the trustee of the
alleged client trust account and the Law Corporation failed to
comply with the statutory requirement to produce writings upon
which it based its claim, the court did not act arbitrarily in
finding that the Individual’s testimony was insufficient to prove
the claim.
       For all of the foregoing reasons, the Law Corporation has
failed to demonstrate that the evidence compels a finding in its
favor on the 5249 claim as a matter of law.

      G.    The Court’s Refusal to Grant a Continuance
      The appellants contend that the court erred in denying a
request for a continuance to provide bank statements showing
that the 9403 account is a retirement account and the 5249
account is a client trust account. We find no error.
      A trial court has “wide discretion” in ruling on a motion for
a continuance (Cohen v. Herbert (1960) 186 Cal.App.2d 488, 493),
and we review the trial court’s denial of such a motion for an
abuse of discretion. (Schlothan v. Rusalem (1953) 41 Cal.2d 414,
417; Tarin v. Lind (2020) 47 Cal.App.5th 395, 404.) The trial



                                    18
court’s discretion in this instance is informed by the summary
nature of third party claim proceedings (Cassel, supra, 72
Cal.App.4th at p. 579) and the statutory requirement that third
party claimants must attach to their claim “[a] copy of any
writing upon which the claim is based” (§ 720.130, subd. (b)). The
point of this requirement is to avoid precisely the kind of request
for a continuance the Individual sought here.
       The breadth of the court’s discretion to deny a continuance
to produce additional evidence in third party claim proceedings
is further informed by the discretion expressly given to the courts
hearing third party claims to “exclude from evidence any writing
a copy of which was not attached to the third-party claim.”
(§ 720.130, subd. (b).) If the courts have the power to exclude
evidence a claimant offers at the hearing on the claim, even if
otherwise admissible, merely because the claimant did not attach
it to the claim, it follows that the court acts well within its
discretion in denying a continuance that is sought solely to offer
evidence that was neither attached to the claim nor brought to
the initial hearing.
       Moreover, the appellants failed to make an offer of proof
to show how the account statements would cure the various
defects in the third party claims. Although the account
statements, if produced, might, for example, have established
that the 9403 account is an ERISA-qualified retirement account
and that the 5249 account is the Law Corporation’s client trust
account, the Individual did not contend that the documents would
establish the amount of the claims or that the Individual or the
Law Corporation is the trustee of either account or cure the other
defects in the claims.




                                   19
      For all these reasons, the court did not abuse its discretion
in denying the request for a continuance.

                         DISPOSITION
      The January 24, 2020 order denying the third party
claims is affirmed.
      Respondent is awarded its costs on appeal.
      NOT TO BE PUBLISHED.




                                           ROTHSCHILD, P. J.
We concur.




                  CHANEY, J.




                  KELLEY, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                    20